COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





MIDWEST EMPLOYERS CASUALTY
COMPANY ON BEHALF OF TERRY
ENGLISH,

                            Appellant,

v.


CHARLES HARPOLE, JIM CARROLL,
ALAN KWAST, ALBERT LOPEZ, AND
BROCK PITTMAN,

                            Appellees.

§
 
§
 
§
 
§
 
§
 
 § 

§

§


No. 08-10-00226-CV

Appeal from the

57th Judicial District Court

of Bexar County, Texas 

(TC# 2008-CI-01410) 






MEMORANDUM  OPINION

            Pending before the Court is a joint motion to dispose of the appeal in accordance with the
parties’ agreement.  The parties request that we set aside the trial court’s judgment without regard
to the merits and remand the case to the trial court for rendition of judgment in accordance with
their agreement.  See Tex.R.App.P. 42.1(a)(2)(B).  They further request that the mandate issue
immediately.  See Tex.R.App.P. 18.1(c).  Finally, the parties request that costs on appeal be taxed
in accordance with their agreement, but they do not state what their agreement on this issue is. 
The motion is granted.  The trial court’s judgment is set aside, and the case is remanded to that
court for further proceedings consistent with the parties’ agreement.  The Clerk of this Court
shall issue the mandate contemporaneously with this opinion.  Costs on appeal are taxed in
accordance with the parties’ agreement.

January 12, 2011
DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.